MONTGOMERY, Presiding Judge,
delivered the opinion of the court:
This case was decided May 29, 1911, and is found reported in T. D. 31658. A motion for a rehearing has been filed, in which the case is reargued, and considerable space is devoted to establishing the contention that the word “quills” is appropriately used to designate the wing and tail feathers of a bird. This fact, however, was fully recognized in the opinion. It was said: “It is established, not only by the testimony but by the lexicographers, that the tail and wing feathers of a bird are appropriately described as quills.” But it was also held that the complete tail and wing feathers of a bird are *291also appropriately described as feathers, and it vras recognized therefore that the question of classification of these goods was one of some difficulty. Based in large part upon the correlation of the word “quills” in paragraph 463 to other products of similar character with the horny substance of the quills, we were of the opinion that the word “quills” in that section was used to .describe the horny substance of the quill, and that as these articles were likewise dutiable as feathers, they should be held dutiable under paragraph 438, as had been determinéd by the Board of General Appraisers.
It was said in the course of the opinion that the wing and tail feathers of certain birds have been held dutiable as feathers, citing the two cases of G. A. 1428 (T. D. 12832) and G. A. 1470 (T. D. 12919). It is suggested in the brief of counsel that the statement in the brief of Government’s counsel presented at the hearing misled the. court. This statement appears to be based upon the fact that the citation of G. A. 1428 (T. D. 12832) was in our main opinion cited as G. A. 1328, following an error in the brief of Government’s counsel. The implication is that the court accepted the brief of counsel and made no examination of the' cases in question. It is due to the court, however, to say that the cases were fully examined before the opinion was written, and that the error in citation must have been perpetuated by dictating from the brief of counsel when the opinion was prepared.
Counsel are also mistaken in assuming that we deemed these cases as authority for anything beyond the fact that the word “feathers” was in each of the cases recognized as an appropriate term to describe the wing and tail feathers of a bird, or that it was believed that the board was then dealing with provisions contrasting the’word “quills” with the word “feathers.”. The only reason for citing these decisions was to show that there had been a judicial recognition of the fact that the wing and tail feathers of birds were appropriately described as feathers. The opinion recognizes throughout that the word “quills” is equally appropriate for describing such feathers. The decision, as we sought to make plain, rests upon a contrast of the two provisions, based upon the correlation of the terms and the previous history. It was said:
In the present case it is to be noted that the words interpreted by the decision of the court in United States v. Stearns, supra, were “quills, prepared.” In the present act the legislation relates to “manufactures of quills,” and from the connection in which the word is employed it might well relate to quills in a different sense. Paragraph 463 deals with “bone, chip, grass, horn; quills, india rubber, palm leaf, straw, weeds, or whalebone, or of which these substances or any of them is the component material of chief value, not specially provided for in this section.” There is nothing provided for in this section which suggests manufactures to be used as articles of millinery or in the making up of hats or bonnets, whereas under paragraph 438 the articles there provided for are those used in making and ornamenting millinery, such as hats and the like. We think the intent of Congress was to include in paragraph 438 all articles of this class, and that as the language employed by the added portion of the section is appropriate for this purpose, it should be given that construction.
The application for a rehearing is denied.